Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 5 – 10 are pending in the application and have been examined. 
Claims 5 – 10 are rejected.
Claim Objections


Claim 4 is objected to because of the following informalities: “The method of claim 4” should read “The method of claim 1”.  Appropriate correction is required.
	Claim 7 objected to because of the following informalities: “comprises country of origin/” should read “comprises country of origin.”  Appropriate correction is required.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 - 4, drawn to shipping handing procedure such as the calculation of duties and fees, classified in G06Q10/0832. 
II. Claims 5 - 10, drawn to shipping data processing such as the utilization of corrective data, classified in G06Q10/0838.
The inventions are independent or distinct, each from the other because:
	Inventions ‘I.’ and ‘II.’ are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination ‘I.’ has determining duties and taxes based on an inputted shipping address USPC Class.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Robert Gurr on March 9, 2021 a provisional election was made without traverse to prosecute the invention of ‘II. Classified in CPC G06Q10/0838, Claims 5-10. Affirmation of this election must be made by applicant in replying to this Office action. Claims 1-4 have been withdrawn from further 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 5-10 are rejected under 35 U.S.C. 101 because the claimed invention is
directed to an abstract idea without significantly more.
Claims 5 and 9, recite a system for dynamic classification of harmonized codes. The limitations of receiving, storing and processing information and data; weighing the importance of the information and data; and assigning a harmonization code and confidence rating are, under their broadest reasonable interpretation, considered abstract ideas as certain methods of organizing human activity. Specifically, fundamental economic principles or practices. The aforementioned limitations are directed towards determining a harmonization code for a shipped product, which, given the broadest reasonable interpretation, may be interpreted as at least as any one of ‘contract or legal obligations, marketing or sales activities or behaviors, and/or business relations.
This judicial exception is not integrated into a practical application. In particular, claim 5 & 9 recite additional elements: harmonization application, merchant server, and harmonization server.
These additional elements do not add a meaningful limitations to the invention due to their high level of generality; or rather they are implemented in such a way that they amount to no more than executing specialized instructions via generic computer 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, the additional elements lack inventive function and amount to no more than generic components utilized to apply the exception.
Dependents claims 6 - 8 and 10 are directed to the same abstract idea as independent claims 5 and 9. Claims 6 - 8 simply further define the product and merchant information and the product corrective data, and Claim 10 further specifies the functions of the harmonization application in the same manner as recited by independent Claim 5.  Therefore dependent Claims 6 - 8 and 10 simply further narrow the abstract ideas recited in independent Claims 5 and 9.
The dependent claims do not claim any additional elements that are not already present in independent Claims 5 and 9.  Therefore, dependent Claims 6 - 8 and 10, for the same reasons presented above for independent Claims 5 and 9, do not recite additional elements that integrate the abstract idea into a practical application and further do not recite significantly more than the abstract idea. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102 (a)(2) as being unpatentable over Bramble et al (Pub. No.: US 2017/0046656 A1) 
	Regarding Claim 9, Bramble et al teaches: 
	A system for dynamic classification of harmonized codes, (See “system” and “dynamically classify” in Abstract and P: 0009) the system comprising:
	a harmonization server in communication with a merchant server
 (See P: 0044, 0029-0030, “the term computing device may refer to one or more… servers or server networks” & “the carrier system 100 may communicate with… one or more customer computing devices 25.” The examiner is interpreting the “carrier system” as the harmonization server and the “customer computing device” as the merchant server), 
	the harmonization server receiving and processing customer information and product information from the merchant server; (See P: 0051)
	based-upon the received and processed customer information and product information, assigning one or more harmonization codes to the product information received from the server; (See P: 0053) and
	sending the harmonization codes to the merchant server. (See P: 0070)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 & 10 are rejected under 35 U.S.C. 103 (a)(1) as being unpatentable over Bramble et al (Pub. No.: US 2017/0046656 A1) in view of Altorfer et al (Pub. No.: EP 2667336 A1)
	Regarding Claim 5, Bramble et al teaches: 
	A system for dynamic classification of harmonized codes, (See “system” and “dynamically classify” in Abstract and P: 0009) the system comprising:
	a harmonization application in communication with a merchant server (See P: 0044, 0048, 0029-0030, “the term computing device may refer to one or more… servers or server networks” and “the item information/data collection application may be configured to crawl… and/or customer computing device 25… an item information/data collection application may operate on the carrier system 100”. The examiner is interpreting the “Item data collection application” as the harmonization application and the “customer computing device” as the merchant server), the harmonization application:
	i.    receiving, storing, and processing product information; (See P: 0051, the examiner is interpreting “item information/data” as product information)
	ii.    receiving and processing merchant information; (See P: 0051, the examiner is interpreting “entity information/data” as merchant information) and
	vi.    assigning a confidence rating to the harmonization code assigned to one or more products based upon the product information received and processed. (See P: 0053, “a level of confidence for each of the codes may be determined”)
	Bramble et al teaches iii. receiving and processing product data. (See P: 0051) However, Bramble et al does not teach the following limitation:  iii. receiving and processing product corrective data; However, with respect to the aforementioned limitation, Altorfer et al teaches corrective data. (P: 0019-0020, see updating information and “updating the classification database if… classification do not match.”)
	Bramble et al teaches iv. receiving and processing product information and data. (See P: 0051 & 0053) However, Bramble et al does not teach the following limitation iv.    weighing the importance of the received product information and corrective data; 
However, with respect to the aforementioned limitation, Altorfer et al teaches 
extracting and utilizing classification relevant attributes to determine the correct classification. (P: 0070-0071, see classification relevant attributes)
	Bramble et al teaches v. assigning a harmonization code to one or more products based-upon the processed product information and data; (See P: 0053, “the carrier system 100 may provide an application (e.g., code module 132) that operates on the carrier system and/or on the customer system 20 to assign a code to an item before the item is shipped”) However, Bramble et al does not teach the following limitation v. assigning a harmonization code to one or more products based-upon the processed and weighed product information and corrective data; However, with respect to the 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the received data and classification process of Bramble, to include corrective data and a weighing process or imposed-weight comparison system, as taught by Altorfer, in order to improve the information content of the classification database. (Altorfer, P: 0019)
	Regarding Claim 6, Bramble/Altorfer et al teaches the limitations of Claim 5, and Bramble further teaches: 
	The system of claim 5,
	wherein the product information comprises SKU, image, UPC, description metadata, and product description. (P: 0050, “For example, the item information/data collection application may identify, tag, and/or the like an item identifier, item name, item description, Universal Product Code (UPC), and/or the like in a new and/or updated record.”)
	Regarding Claim 7, Bramble/Altorfer et al teaches the limitations of Claim 5, and Bramble further teaches: 
	The system of claim 5,
	wherein the merchant information comprises country of origin. (P: 0051 & 0052, 
“the item database 140 may store item information/data in association with an item identifier that has been amended (concatenated with) an entity identifier.” & “the item database 140 may comprise item information/data corresponding to items provided… the carrier system 100 may further populate the item database 140 with codes… a 
	Regarding Claim 8, Bramble/Altorfer et al teaches the limitations of Claim 5, and Bramble further teaches: 
	The system of claim 5,
	wherein the product data comprises harmonized catalogs, duty and tax bills from customs brokers, and results from customs audits. (See “item inventory [and/or catalog]” & “The carrier system 100 may further populate the item database [e.g., tariff codes… for one or more items, a success indicator for a code for an item, and/or the like. In example embodiments, the success indicator is configured to indicate the level of success at having the item be efficiently processed through customs when the code was used to classify the item” in P: 0052) & (See “a customs system 30 or other system [e.g., a brokerage system]… may provide customs information/data to the carrier system 100 indicating that one or more items of one or more shipments have been cleared through customs, are being held by customs, being audited by customs, and/or the like in P: 0079) However, Bramble et al does not teach the following limitation:  wherein the product corrective data comprises harmonized catalogs, duty and tax bills from customs brokers, and results from customs audits. However, with respect to the aforementioned limitation, Altorfer et al teaches corrective data. (P: 0019-0020, see updating information and “updating the classification database if… classification do not match.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the

	Regarding Claim 10, Bramble et al teaches: 
	The system of claim 9,
	wherein the harmonization server comprises a harmonization application
server (See P: 0048, 0029-0030, “an item information/data collection application may operate on the carrier system 100.” The examiner is interpreting the “Item data collection application” as the harmonization application and the “carrier system” as the harmonization server), Bramble further teaches: the harmonization application:
	i.    receiving, storing, and processing product information; (See P: 0051, the examiner is interpreting “item information/data” as product information)
	ii.    receiving and processing merchant information; (See P: 0051, the examiner is interpreting “entity information/data” as merchant information)
	vi.    assigning a confidence rating to the harmonization code assigned to one or more products based upon the product information received and processed. (See P: 0053, “a level of confidence for each of the codes may be determined”)
	Bramble et al teaches iii. receiving and processing product data. (See P: 0051) However, Bramble et al does not teach the following limitation:  iii. receiving and processing product corrective data; However, with respect to the aforementioned limitation, Altorfer et al teaches corrective data. (P: 0019-0020, see updating information and “updating the classification database if… classification do not match.”)
iv. receiving and processing product information and data. (See P: 0051 & 0053) However, Bramble et al does not teach the following limitation iv.    weighing the importance of the received product information and corrective data; 
However, with respect to the aforementioned limitation, Altorfer et al teaches 
extracting and utilizing classification relevant attributes to determine the correct classification. (P: 0070-0071, see classification relevant attributes)
	Bramble et al teaches v. assigning a harmonization code to one or more products based-upon the processed product information and data; (See P: 0053, “the carrier system 100 may provide an application (e.g., code module 132) that operates on the carrier system and/or on the customer system 20 to assign a code to an item before the item is shipped”) However, Bramble et al does not teach the following limitation v. assigning a harmonization code to one or more products based-upon the processed and weighed product information and corrective data; However, with respect to the aforementioned limitation, Altorfer et al teaches utilizing classification relevant attributes and corrective data. (P: 0019-0020 & 0070-0071)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the received data and classification process of Bramble, to include corrective data and a weighing process or imposed-weight comparison system, as taught by Altorfer, in order to improve the information content of the classification database. (Altorfer, P: 0019)
	



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OGHOSAMAMWEN AGBONLAHOR whose telephone number is (571)270-1295. The examiner can normally be reached on 8:00AM - 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/OGHOSAMAMWEN AGBONLAHOR/ 
Examiner 
Art Unit 3628 
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
March 15, 2021